       Case 6:20-bk-00577-LVV          Doc 223     Filed 06/26/20     Page 1 of 11




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

 In re:                               )
                                      )
  RAYNOR SHINE SERVICES, LLC          )                     Chapter 11
                                      )
  RAYNOR APOPKA LAND                  )                     Case no. 6:20-bk-00577-LVV
  MANAGEMENT, LLC                     )
                                      )                     Case no. 6:20-bk-00578-LVV
        Debtors.                      )
_____________________________________ )                     Jointly Administered with
                                      )                     Case no. 6:20-bk-00577-LVV
  RAYNOR SHINE SERVICES, LLC          )
  Case no. 6:20-bk-00577-LVV          )
                                      )
        Applicable Debtor.            )
  ____________________________________)

                     DEBTOR’S MOTION TO SELL
          UNENCUMBERED PROPERTY OF THE BANKRUPTCY ESTATE

          The Debtor, Raynor Shine Services, LLC, pursuant to 11 U.S.C. §363(b), files this

motion to sell unencumbered property of the bankruptcy estate and states:

          1.     Chapter 11 Case. On January 30, 2020 (the “Petition Date”), Debtor filed

the above referenced Chapter 11 case. The Debtor continues to manage its business as

Debtor-in-Possession.

          2.     Business of Debtor. The Debtor is a Florida limited liability company

formed November 15, 2013. Debtor is engaged in green waste management, wood

recycling, and the sale of recycled landscape products. The Debtor utilizes large grapple

trucks to process organic vegetative debris from land clearing, tree and landscape

companies, municipalities and the public. The debris is reduced and re-used.as colored
        Case 6:20-bk-00577-LVV          Doc 223      Filed 06/26/20     Page 2 of 11




 mulch products, soil amendments, compost and wood fuel. The debtor’s offices are located

 at 100 Hermit Smith Road, Apopka, Florida.

         3.      Jurisdiction. This court has jurisdiction to consider this Motion pursuant to

 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding pursuant to 28 11 U.S.C. §

 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.      Proposed Sale. The Debtor requests Court approval for the sale of seven

 vehicles (the “Vehicles”). A listing of each vehicle, the names of the purchaser and

 proposed purchase prices are attached as Exhibit “A”. Values of the Vehicles as listed in

 Kelly Blue Book are attached as composite Exhibit “B.”

         5.      Sale Proceeds. The proceeds of the sale will be applied to the debt owed to

 Truist Bank, to be applied to the principal on Truist’s loan ending 9007.

         6.      No previous request for the relief sought herein has been made to this or

 any other Court.

         Accordingly, the Debtor prays that the court will enter an order granting this Motion

to sell the Vehicles.




                                                   2
       Case 6:20-bk-00577-LVV           Doc 223      Filed 06/26/20      Page 3 of 11




                                  RELIEF REQUESTED

       The Debtor requests that the Court issue an Order: (i) permitting the debtor sell the

Vehicles; (ii) use the proceeds of the sale to pay down the debt owed to Truist Bank, to be

applied to the principal on Truist’s loan ending 9007; and (iii) grant any other relief deemed

appropriate by the Court.

       Dated this 26th day of June, 2020.

                                           /s/ Frank M. Wolff
                                           Frank M. Wolff, Esq.
                                           Florida Bar No. 319521
                                           fwolff@lathlamluna.com
                                           bknotice1@lathamluna.com
                                           LATHAM, LUNA, EDEN & BEAUDINE, LLP
                                           111 N. Magnolia Avenue, Suite 1400
                                           Orlando, Florida 32801
                                           Tel: (407) 481-5800
                                           Fax: (407) 481-5801

                                           Attorneys for Debtor


                              CERTIFICATE OF SERVICE

       I certify that a copy of this motion with attachments has been served on June 26,

2020: (i) to all filing users through the CM/ECF filing system; and (ii) by first class United

States mail, postage prepaid, to all non-CM/ECF participants on the Local Rule 1007-2

Parties in Interest List as listed on the mailing matrix attached to the original of this motion

filed with the Court.

                                           /s/ Frank M. Wolff
                                           Frank M. Wolff, Esq.




                                                    3
                               Case 6:20-bk-00577-LVV           Doc 223       Filed 06/26/20   Page 4 of 11


Raynor Shine Services, LLC
Offers Received on Vehicles


                                                                                Average
#    Year                      Make & Model                         Mileage                Offer             Buyer             Affiliation
                                                                                Trade-in
1   2006    Ford F250 Super Duty Crew Cab King Ranch Pick-up          480,000     $4,109    $4,109   Richard Ortiz       Raynor employee
2   2015    Dodge Ram 1500 Quad Cab SLT Pick-up                       178,000      5,210     3,000   Art Coleman         Raynor employee
3   2016    Jeep Grand Cherokee Summit Sport Utility SUV               71,000     20,673    21,500   Jim Dinkel          Owner
4   2011    Dodge Durango Citadel Sport Utility SUV                   132,000      6,477     6,500   Scott West          Raynor customer
5   2017    Dodge Ram 1500 Crew Cab Big Horn Pick-up                   67,500     19,721    21,000   John Dinkel         Relative of owner
6   2013    Ford Escape SEL Sport Utility                             177,000      2,932     2,500   Henry Moorhead      Raynor officer
7   2014    Dodge Ram 1500 Crew Cab Laramie Longhorn Pick-up          141,000     13,928    14,000   West Tree Service   Raynor customer
                                                                                 $73,050   $72,609




                                                               Exhibit A
Case 6:20-bk-00577-LVV   Doc 223   Filed 06/26/20   Page 5 of 11




                                             Exhibit B
Case 6:20-bk-00577-LVV   Doc 223   Filed 06/26/20   Page 6 of 11
Case 6:20-bk-00577-LVV   Doc 223   Filed 06/26/20   Page 7 of 11
Case 6:20-bk-00577-LVV   Doc 223   Filed 06/26/20   Page 8 of 11
Case 6:20-bk-00577-LVV   Doc 223   Filed 06/26/20   Page 9 of 11
Case 6:20-bk-00577-LVV   Doc 223   Filed 06/26/20   Page 10 of 11
Case 6:20-bk-00577-LVV   Doc 223   Filed 06/26/20   Page 11 of 11
